     Case 1:19-mc-02303-LDH Document 7-1 Filed 12/09/19 Page 1 of 3 PageID #: 59
                                                    Monday, December 9, 2019 at 23:21:53 Eastern Standard Time

Subject: FW: Kleiman v. Wright: Subpoena to Brendan Sullivan
Date: Friday, September 6, 2019 at 1:04:48 PM Eastern Daylight Time
From: Velvel Freedman
To:      Kyle Roche, Joe Delich, Andrew S. Brenner




Velvel (Devin) Freedman
Partner
Roche Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rochefreedman.com



From: "ChrisPne.Walz@hklaw.com" <ChrisPne.Walz@hklaw.com>
Date: Friday, September 6, 2019 at 1:01 PM
To: "vel@rochefreedman.com" <vel@rochefreedman.com>
Subject: RE: Kleiman v. Wright: Subpoena to Brendan Sullivan

Vel: I have conferred with my client and we cannot agree to the limitaPons you have oﬀered with regards to
the subpoena. We are going to move for a protecPve order under the rules, in advance of the deposiPon
scheduled for Tuesday, and my client does not plan on appearing on Tuesday. In our moPon, we will request
a stay of that date unPl the moPon for a protecPve order has been fully briefed and ruled on.

Sincerely,

ChrisDne Walz | Holland & Knight
Partner
Holland & Knight LLP
31 West 52nd Street | New York, New York 10019
Phone 212.513.3368 | Fax 212.385.9010
chrisPne.walz@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography



          From: Velvel Freedman <vel@rochefreedman.com>
          Sent: Wednesday, September 04, 2019 7:41 PM
          To: Walz, ChrisPne N (NYC - X73368) <ChrisPne.Walz@hklaw.com>
          Subject: Re: Kleiman v. Wright: Subpoena to Brendan Sullivan

          [External email]
          Christine,



                                                                                                        Page 1 of 3
Case 1:19-mc-02303-LDH Document 7-1 Filed 12/09/19 Page 2 of 3 PageID #: 60

  After receipt of your letter, our conference call, and in the interests of working this out amicably,
  Plaintiffs would offer to narrow the subpoena to be:

      (1) Appear for a deposition to confirm, under oath, the statements attributed to Craig Wright in
            the interview were made by Craig Wright and are accurate;

      (2) Provide a copy of any recording of the interview (or a sworn statement that no such
            recording exists).

  Please let us know if this works for your client.

  Thanks,
  -Vel
  Velvel (Devin) Freedman
  Partner
  Roche Freedman LLP
  Southeast Financial Center
  200 S Biscayne Blvd
  Suite 5500
  Miami, FL 33131
  (t) (305) 753-3675
  (@) vel@rochefreedman.com



  From: "ChrisPne.Walz@hklaw.com" <ChrisPne.Walz@hklaw.com>
  Date: Wednesday, September 4, 2019 at 1:26 PM
  To: "vel@rochefreedman.com" <vel@rochefreedman.com>
  Subject: RE: Kleiman v. Wright: Subpoena to Brendan Sullivan

  Following up on our conversaPon, would you please explain your proposal for narrowing the
  subpoena so that I can share the details of it in wriPng with my client?

  Sincerely,

  ChrisDne Walz | Holland & Knight
  Partner
  Holland & Knight LLP
  31 West 52nd Street | New York, New York 10019
  Phone 212.513.3368 | Fax 212.385.9010
  chrisPne.walz@hklaw.com | www.hklaw.com
  ________________________________________________
  Add to address book | View professional biography




            From: Walz, ChrisPne N (NYC - X73368)
            Sent: Wednesday, September 04, 2019 11:54 AM
            To: 'vel@rochefreedman.com' <vel@rochefreedman.com>
            Subject: Kleiman v. Wright: Subpoena to Brendan Sullivan

                                                                                                          Page 2 of 3
Case 1:19-mc-02303-LDH Document 7-1 Filed 12/09/19 Page 3 of 3 PageID #: 61



           Counsel: Please see akached leker concerning the subpoena served on Brendan Sullivan.

           Sincerely,

           ChrisDne Walz | Holland & Knight
           Partner
           Holland & Knight LLP
           31 West 52nd Street | New York, New York 10019
           Phone 212.513.3368 | Fax 212.385.9010
           chrisPne.walz@hklaw.com | www.hklaw.com
           ________________________________________________
           Add to address book | View professional biography




  NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s)
  to whom it is addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the
  e-mail from your computer and do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not
  construe anything in this e-mail to make you a client unless it contains a specific statement to that effect and do not
  disclose anything to H&K in reply that you expect it to hold in confidence. If you properly received this e-mail as a client,
  co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to preserve the attorney-
  client or work product privilege that may be available to protect confidentiality.




                                                                                                                           Page 3 of 3
